DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-9, 11, 14-15, 17, 19-20, 24, 27, 29-30, 36, 38-39 and 43 are pending. Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are being examined. Claims 5, 9, 11, 24, 30, 36, 38-39 and 43 are withdrawn.

Response to Restriction Requirement
The Response to Restriction/Election of Species and Amendment, filed July 28, 2021, has been entered.

Election/Restrictions
Applicant’s election of Group I (claims 1-3, 5, 7-9, 11, 14-15, 17, 19-20, 24, 27, 29-30 and 36) and the various recited species, without traverse, in the reply filed July 28, 2021 is acknowledged.
Claims 5, 9, 11, 24, 30 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.
Claims 38-39 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.
FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement submitted September 24, 2019 has been considered.

Drawings
The drawings are objected to because of the following minor informalities: in Figs. 5 and 7, the figure numbers are in the wrong orientation. Reference characters and view numbers must be oriented in the same direction as the view so as to avoid having to rotate the sheet. 37 CFR 1.84 (p)(1). In each of Figs. 5 and 7, the figure number is represented in portrait view, while the graphs themselves are represented in landscape view.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The Substitute Specification submitted October 24, 2019 adds an incorporation-by-reference paragraph into the specification (para. 230), with the name of the ASCII text file of the Sequence Listing. However, requirements ii) and iii) above, that is, the date of creation and the size of the ASCII text file, are missing.
  
Appropriate correction is required.


Claim Objections
Claims 1, 15 and 17 are objected to because of the following informalities: 
In claim 1, the limitation “the target sequence” in l. 3 of the preamble should be “each 
target sequence”.
	In claim 15, the limitation “the first amplification primer” in l. 3 should be “the first HRCA amplification primer”.
In claim 17, the first “wherein” clause includes abbreviations for various amplification 
reactions. Each abbreviation should be defined once in the claims. Thereafter, the abbreviation alone may be used.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “two or more padlock probes each specific to a different target sequence” in l. 2 of the preamble, and also recites “wherein each padlock probe comprises: 5’ and 3’ end sequences capable of hybridizing to a different target … sequence” in step (e)(i). It is not clear if “different target sequences” has the same meaning in these two portions of claim 1. For example, Fig. 5 shows the use of padlock probes to detect various bacterial agents, including, e.g., E. coli and S. aureus. Referring back to the claim 1 method, it seems that in the Fig. 5 method, the “different target sequence[s]” in the preamble would refer E. coli and S. aureus. If so, it is not clear if the “different target … sequence[s]” in step (e)(1) would then also refer to E. coli and S. aureus. Although the language used is the same in both limitations, it seems unlikely that the “different target … sequence[s]” in step (e)(1) refers to one end of a padlock probe being capable of hybridizing to, e.g., E. coli, while the other end of the same padlock probe is capable of hybridizing to, e.g., S. aureus. Rather, it seems more likely that there is one padlock probe specific to E. coli, where the 5’ and 3’ ends are capable of hybridizing to different regions of the E. coli genome, while there is a second padlock probe specific to S. aureus where the 5’ and 3’ ends are capable of hybridizing to different regions of the S. aureus genome. Therefore, it is unclear if the “different target … sequence[s]” in step (e)(1) actually refers to different targets, as opposed to different regions of the same target. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
Claims 2-3, 7-8, 14-15, 17, 19-20, 27 and 29 depend directly or indirectly from claim 1 and consequently incorporate the indefiniteness issues of claim 1.
HAD” in the first “wherein” clause. The meaning of “HAD amplification” is unclear. That is, it is not clear if it is a typographical error, which was intended to be an abbreviation for helicase dependent amplification (HDA), or if it is intended to refer to some other type of amplification. “HAD amplification” is not a term of art, and it not defined in the specification. Consequently, the ordinary artisan would not be able to determine the metes and bounds of the claim, and it is indefinite.

	Claim 29 depends from claim 23, which is canceled. Therefore, the ordinary artisan would not be able to determine the metes and bounds of claim 29, and it is indefinite. For purposes of examination, claim 29 is being construed as depending from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art
The elected species of claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are free of the art:

The closest prior art is Jarvius1 (WO 2015/079042) and Jarvius2 (WO 2015/189390; 
hereinafter, “Jarvius 2”). 

Jarvius is directed to a method for performing an RCA reaction comprising at least two rounds of RCA, wherein a concatameric first RCA product is cleaved into monomers, and the monomers are circularized to form templates for the second round of RCA. In addition, Jarvius teaches the use of padlock probes in the RCA method, wherein the padlock probe comprises, in part, an analyte-specific reporter sequence and a restriction oligonucleotide (RO) sequence. However, Jarvius does not teach, at least, that any RO sequence in the probe is located 3’ of the analyte-specific reporter sequence.

Jarvius 2 is directed to a method for detecting and characterizing a microorganism in a clinical sample, comprising, in part, performing RCA. Jarvius 2 additionally teaches a padlock probe (Fig. 5), with a RO sequence located 3’ of a generic reporter sequence (DO).
	However, there does not appear to be any motivation to modify the order of sequences in the padlock probe of the Jarvius method to put the sequences in the same 5’ to 3’ order as sequences in the padlock probe of Jarvius 2.

Conclusion
Claims 1-3, 7-8, 14-15, 17, 19-20, 27 and 29 are being examined, and are rejected. Claims 1, 15 and 17 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.WO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Jarvius was cited in the Information Disclosure Statement submitted September 24, 2019.
        2 Jarvius 2 was cited in the Information Disclosure Statement submitted September 24, 2019.